DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/748,385 filed on May 19th, 2022. Claims 7-12 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application DE 10 2021 205 148.0 filed on May 20th, 2021. A certified copy was received on September 13th, 2022. Please file a properly executed Inventor’s oath/declaration that complies with 37 CFR 1.63. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19th, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the structural details as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawings. See MPEP § 608.02(d). The originally filed Fig. 2 shows a flow chart using generic symbols, but lacks any relevant text that would provide a proper understanding of the structural details of the method recited in claims 7-10. Please fill in the flow chart with the summarized steps to the method disclosed in the Applicant’s specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 7 (line 11), please change the recitation of “detecting an absolute rotation angle position of the parking interlock gear (11)” to - - detecting [[an]] the absolute rotation angle position of the parking interlock gear (11) - - as antecedent basis has already been established in claim 7 (lines 9-10).	

	Regarding Claim 9 (line 4), please change the recitation of “restable against a rear side, as viewed in the particular direction of rotation, of the next recess (16)” to - - restable against [[a]] the rear side, as viewed in the particular direction of rotation, of the next recess (16) - - as antecedent basis has already been established in claim 7 (line 4).

	Regarding Claim 12 (lines 1-2), please change the recitation of “a transmission with a parking lock system (10)” to - - a transmission with [[a]] the parking lock system (10) - - as antecedent basis has already been established in claim 7 (line 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 10 (line 3), in the recitation of “detecting a first absolute rotation angle position of the parking interlock gear (11)” it is unclear the difference between the “absolute rotation angle position of the parking interlock gear (11)” recited in claim 7 (lines 9-11) and the “first absolute rotation angle position of the parking interlock gear (11)” recited in claim 10 (line 3). It is generally unclear how many detection steps are required to meet the claim. The lack of clarity renders the claim indefinite.

Regarding Claim 10 (lines 9-10), in the recitation of “comparing each of the at least one second absolute rotation angle position of the parking interlock gear (11) with a reference rotation angle position” it is unclear the difference between the “reference rotation angle position” recited in claim 7 (lines 12-13) and the “reference rotation angle position” recited in claim 10 (line 10). It is generally unclear how many reference rotation angle positions are required to meet the claim. The lack of clarity renders the claim indefinite.

Regarding Claim 10 (lines 13-17), in the recitation of “at which a side of the insertion section (20) of the parking pawl (12) situated at a front, in the particular direction of rotation of the parking interlock gear (11), is restable against a side of one of the recesses (16) of the parking interlock gear (11) situated at a rear in the particular direction of rotation of the parking interlock gear (11)” (emphasis added) it is unclear if Applicant is referring to the front and rear sides of the insertion section or the front and rear sides of the recesses previously recited in claim 7 (lines 3-5). The lack of clarity renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al. (US 10,378,600), hereinafter Tsukamoto.

Regarding Claim 7, Tsukamoto teaches a method for operating a parking lock system (see Fig. 2) that includes a parking interlock gear (“ratchet gear” 31) with recesses (between “teeth” 311) distributed over a circumference of the parking interlock gear (31), 
each of the recesses (between 311) delimited by a side (left) situated at a front (left) and a side (right) situated at a rear (right) as viewed in a particular direction (“direction” R2) of rotation of the parking interlock gear (31), 
the parking lock system also including a parking pawl (“pawl member” 32) insertable with an insertion section (“meshing surface” 32A) in a respective one of the recesses (between 311) of the parking interlock gear (31) in order to interlock the parking interlock gear (31), 
the parking lock system also including a parking lock actuator (“solenoid” 33) for the parking pawl (32) and a parking lock sensor (Fig. 1, “rotational angle detection sensor” 101) configured for detecting an absolute rotation angle position of the parking interlock gear (31; col. 16, line 48 - “the control device 13 acquires the current rotational angle Mka of the ratchet gear 31 detected by the rotational angle detection sensor 101 and sets the rotational angle Mka as the specific rotational angle MkaB1”), the method comprising: 
detecting an absolute rotation angle position (Fig. 5, “specific rotational angle” MkaB1) of the parking interlock gear (Fig. 1, 31; see col. 16, line 48 passage above); 
comparing the detected absolute rotation angle position (Fig. 5, MkaB1) with a reference rotation angle position (“current rotational angle” Mka; col. 16, line 55 - “That is, the control device 13 decreases the value of current Imt flowing to the motor 23 by a first change value ΔImt1 (step S14). The first change value ΔImt1 is a value larger than “0 (zero)”. Therefore, during performing the first lock process, the current value Imt is reduced at a speed corresponding to the first change value ΔImt1. The control device 13 acquires the current rotational angle Mka of the ratchet gear 31 detected by the rotational angle detection sensor 101 and calculates the specific rotational angle change amount ΔMka1 which is a rotational angle change amount from the specific rotational angle MkaB1 (Step S15)”); and 
when the detected absolute rotation angle position (MkaB1) is situated behind the reference rotation angle position (Mka) as viewed in the particular direction of rotation of the parking interlock gear (Fig. 1, 31), detecting a rattling process of the parking pawl (32; see col. 16, line 48 and col. 16, line 55 passages above; col. 2, line 44 - “An object of the present invention is to provide a braking-force-maintaining device for a vehicle which can suppress a decrease in a braking force applied to wheels by suppressing occurrence of an event that a pawl member is semi-engaged with a displacement member, and an electric braking device for a vehicle”).

Regarding Claim 8, Tsukamoto teaches the method of claim 7, 
wherein the reference rotation angle position (Fig. 5, Mka) corresponds to a next rotation angle position (Mka) of the parking interlock gear (Fig. 2, 31) in the particular direction of rotation of the parking interlock gear (31) at which one side (“tip” 321) of the insertion section (32A) of the parking pawl (32) is restable against a corresponding side (“tooth surface” 31B) of a next recess (between 311) of the parking interlock gear (31) in the particular direction of rotation (R1; see col. 16, line 55 passage above).  

Regarding Claim 9, Tsukamoto teaches the method of claim 8, 
wherein the reference rotation angle position (Fig. 5, Mka) corresponds to the next rotation angle position (Mka) of the parking interlock gear (Fig. 2, 31) in the particular direction of rotation (R1) at which a front side of the insertion section (32A), as viewed in the particular direction of rotation (R1), is restable against a rear side (Fig. 4c, “tooth surface” 31A), as viewed in the particular direction of rotation (R1), of the next recess (between 311) of the parking interlock gear (31) in the particular direction of rotation (R1).  

Regarding Claim 10, Tsukamoto teaches the method of claim 7, further comprising: 
actuating the parking pawl (Fig. 2, 32) in order to engage the parking lock system (col. 13, line 27 - “at the next third timing t13, energization to the solenoid 33 is started, and the pawl member 32 is pressed against the ratchet gear 31. The rotational angle Mka of the ratchet gear 31 at this time point is set to “specific rotational angle MkaB1””); 
detecting a first absolute rotation angle position (Fig. 5, MkaB1) of the parking interlock gear (Fig. 2, 31) when the insertion section (32A) of the parking pawl (32) is insertable into one of the recesses (between 311) of the parking interlock gear (31) on alone or exclusively as a result of the actuation of the parking pawl (32; see col. 16, line 48 and col. 16, line 55 passages above); 
subsequently, detecting at least one second absolute rotation angle position (Fig. 5, MkaB1) of the parking interlock gear (Fig. 2, 31; see col. 16, line 48 and col. 16, line 55 passages above); 
and comparing each of the at least one second absolute rotation angle position (Fig. 5, MkaB1) of the parking interlock gear (31) with a reference rotation angle position (Fig. 5, Mka) that, relative to the first absolute rotation angle position (MkaB1) as viewed in the particular direction of rotation (Fig. 2, R1) of the parking interlock gear (31), corresponds to a next rotation angle position (Fig. 5, Mka) of the parking interlock gear (Fig. 2, 31) in the particular direction of rotation (R1) and at which a side (left) of the insertion section (32A) of the parking pawl (32) situated at a front, in the particular direction of rotation (R1) of the parking interlock gear (31), is restable against a side (left) of one of the recesses (between 311) of the parking interlock gear (31) situated at a rear in the particular direction of rotation (R1) of the parking interlock gear (31); and 
detecting the rattling process of the parking pawl (32) when the at least one second absolute rotation angle position (Fig. 5, MkaB1) is situated behind the reference rotation angle position (Mka) as viewed in the particular direction of rotation (Fig. 2, R1) of the parking interlock gear (31).  

Regarding Claim 11, Tsukamoto teaches a control unit (Fig. 1, “control device” 13) of a motor vehicle (see Fig. 1) including a transmission (“transmission mechanism” 24) with a parking lock system (“lock mechanism” 30), the control unit (13) configured for: 
receiving an absolute rotation angle position (Fig. 5, MkaB1) of a parking interlock gear (Fig. 1, 31) from a parking lock sensor (101; see col. 16, line 48 passage above); 
comparing the absolute rotation angle position (Fig. 5, MkaB1) with a reference rotation angle position (Mka); and 
when the absolute rotation angle position (MkaB1) is situated behind the reference rotation angle position (Mka) as viewed in a direction of rotation (Fig. 2, R1) of the parking interlock gear (31), detecting a rattling process of the parking pawl (see col. 16, line 48; col. 16, line 55; and col. 2, line 44 passages above).  

Regarding Claim 12, Tsukamoto teaches a control unit (Fig. 1, 13) of a motor vehicle (see Fig. 1) including a transmission (24) with a parking lock system (30), the control unit (13) configured for implementing the method of claim 7 (see col. 16, line 48; col. 16, line 55; and col. 2, line 44 passages above).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Hamaya (US 10,161,519), Shimizu (US 7,698,042) and Takeuchi (US 10,527,159) listed in the attached "Notice of References Cited" disclose similar methods for operating a parking lock system related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUAN LE/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659